DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant amendments and arguments noted in the remarks of 05/10/2022, claim 1 is amended; claims 3-4 have been cancelled. Claim 5-7 are newly added. 
Applicant argues, amending independent claim 1 that the reference, Meckler, fails to teach “ … a user prompting unit that prompts a user to specify a type of load to be used; a battery connection unit that responds to the type specified by the user in response to the prompt and connects to the engine generator unit at least one among multiple batteries differing in discharge capacity per unit time; and the type includes a first type, a second type in which a change in the load output demand from the load is more rapid than the first type, and a third type in which the change in the load output demand from the load is less than the first and second types, and the battery connection unit is configured to respond to the type specified by the user in response to the prompt by connecting to the engine generator unit at least two batteries selected from among the multiple batteries kept on hand in advance …” this is found persuasive, and the art rejections based on the reference has been withdrawn. Furthermore, applicant filed a terminal disclaimer to overcome the Non-statutory double patenting rejections of the last office actions. Hence, the non-statutory double patenting rejections have been withdrawn.
TERMINAL DISCLAIMER
The terminal disclaimer filed on 06/03/2022 disclaiming the terminal portion of the any patent granted on this application which would extend beyond the expiration date of co-pending application number 17/042,166 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 1, 2 and 5-7 are allowed.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claim 1 limitations: “…  a controller of a hybrid-type engine generator equipped with an engine generator unit … a user prompting unit that prompts a user to specify a type of load to be used; a battery connection unit that responds to the type specified by the user in response to the prompt and connects to the engine generator unit at least one among multiple batteries differing in discharge capacity per unit time; and the type includes a first type, a second type in which a change in the load output demand from the load is more rapid than the first type, and a third type in which the change in the load output demand from the load is less than the first and second types, and the battery connection unit is configured to respond to the type specified by the user in response to the prompt by connecting to the engine generator unit at least two batteries selected from among the multiple batteries kept on hand in advance …” in combination with the remaining claim elements as set forth in Claim 1 and its depending claims 2, 5-7.
Therefore claims 1-2, and 5-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YALKEW FANTU/Primary Examiner, Art Unit 2859